DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The objections to claims 1-3, 5-6 and 8-10 (items A., B., C. and D. at par. 5-6) are withdrawn in light of applicant’s 06/16/2022 amendments, and reasons for allowance, discussed below.
The rejection of claims 1-12 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, as being indefinite (items A., B., C. and D. at par. 7-8), is withdrawn in light of applicant’s 06/16/2022 amendments, and reasons for allowance, discussed below.

EXAMINER’S AMENDMENT
Claims 1-12 are allowable per the examiner's amendment to the record, which appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with NAN Z CARR (Reg. No. 59,102) on June 30, 2022.
The claims are amended as follows:
1.  (Currently Amended)  A reagent for repairing biological damage or homeostasis, wherein the agent comprises: a natural biological macromolecule modified with a light-responsive cross-linking group; a natural biological macromolecule modified with an o-nitrobenzyl type light initiator; a light initiator; and deionized water.

2.  (Currently Amended)  The reagent of claim 1, wherein the final concentration of the natural biological macromolecule modified with the light-responsive cross-linking group is 0.1 to 10% based on the mass of the deionized water.

3.  (Currently Amended)  The reagent of claim 2, wherein the final concentration of the natural biological macromolecule modified with the o-nitrobenzyl type light initiator is 0.1-10% based on the mass of the deionized water.

4.  (Currently Amended)  The reagent of claim 3, wherein the final mass concentration of the light initiator is from 0.001 to 1 % based on the mass of the deionized water.

5.  (Currently Amended)  The reagent of claim 2, wherein the light-responsive cross-linking group-modified natural biological macromolecule has a graft substitution rate of 10-90% of the light-responsive cross-linking group.

6.  (Currently Amended)  The reagent of claim 2, wherein the light-responsive crosslinking group is methacrylamide or methacrylic anhydride.

7.  (Currently Amended)  The reagent of claim 3, wherein the o-nitrobenzyl type light initiator in the o-nitrobenzyl type light initiator-modified natural biological macromolecule has a graft substitution rate of 1-100%.

8.  (Currently Amended)  The reagent of claim 2, wherein the light-responsive cross-linking group in the light-responsive cross-linking group-modified natural biological macromolecule has a graft substitution rate of 5 to 90%.

9.  (Currently Amended)  The reagent of claim 2, wherein the light-responsive cross-linking group-modified natural biological macromolecule is methacrylic anhydride-modified gelatin with a graft substitution rate of 10%, methacrylamide-modified gelatin with a graft substitution rate of 90%, methacrylic anhydride-modified gelatin with a graft substitution rate of 40%, methacrylamide-modified gelatin with a graft substitution rate of 20%, gelatin with a graft substitution rate of 30%, methacrylic anhydride-modified collagen, methacrylic anhydride-modified chondroitin sulfate with a graft substitution rate of 90%, 

10.  (Currently Amended)  The reagent of claim 3, wherein the o-nitrobenzyl type light initiator modified natural biological macromolecule is o-nitrobenzyl modified hyaluronic acid with a graft substitution rate of 100%, o-nitrobenzyl-modified sodium alginate with a graft substitution rate of 50%, o-nitrobenzyl modified chondroitin sulfate with a graft substitution rate of 10%, o-nitrobenzyl with a graft substitution rate of 30%, modified gelatin, o-nitrobenzyl modified silk fibroin with a graft substitution rate of 90%, o-nitrobenzyl modified collagen with a graft substitution rate of 100%,

11.  (Currently Amended)  The reagent of claim 1, wherein the natural biological macromolecule modified with the light-responsive cross-linking group is hyaluronic acid, gelatin, sodium alginate, chondroitin sulfate, silk fibroin, chitosan sugar, carboxymethyl cellulose or collagen.

12.  (Currently Amended)  The reagent of claim 11, wherein the light initiator is 2-hydroxy-4’-(2-hydroxyethoxy)-2-methylpropiophenone or phenyl 6-trimethylbenzoyl[[)]] phosphate lithium salt.

13-20  (Cancelled)

21.  (Currently Amended)  The reagent of claim 1, wherein the natural biological macromolecule modified with the o-nitrobenzyl type light initiator is hyaluronic acid, gelatin, sodium alginate, chondroitin sulfate, silk fibroin, chitosan sugar, carboxymethyl cellulose or collagen.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is: WANG (CN 106 822 183 A, Publ. Jun 13, 2017; on 03/11/2020 IDS; as evidenced by English language translation of CN 106 822 183 A; hereinafter, “Wang”; of record).  : Page and paragraph numbers refer to English language translation of CN 106 822 183 A.  Wang is directed to:
A kind of photosensitive platelet rich plasma gel and its production and use 
Abstract
The present invention relates to photosensitive platelet rich plasma gel and its preparation method and application.  The high molecular biocompatible media solution of adjacent nitro benzyl class photoresponse base group modification is mixed to form gel precursors solution with the platelet rich plasma (PRP) for extracting with certain proportion ; Then light irradiation is carried out to gel precursors solution, adjacent nitro benzyl group in the macromolecule of adjacent nitro benzyl class photoresponse base group modification issues third contact of a total solar or lunar eclipse chemical reaction generation aldehyde functions in exciting for light source, and there is coupling reaction in the amino being distributed with various protein surfaces in PRP, imine linkage is formed, so as to realize the preparation of photosensitive platelet rich plasma gel.  Compared with prior art, the PRP gels that the inventive method builds can not only realize the sustained release of internal cell factor, while tight, seamless combination of the PRP gels with the surface of a wound can be realized.
Wang, title & abstract.  In this regard, Wang teaches a method for preparing a photosensitive platelet-rich plasma gel, which comprises mixing a biocompatible o-nitrobenzyl photo-responsive group-modified polymer solution with extracted platelet-rich plasma (PRP) claims 1-9.  The o-nitrobenzyl photo-responsive group-modified polymer is:
1. a kind of preparation method of photosensitive platelet rich plasma gel, it is characterised in that adjacent nitro benzyl class photoresponse group is repaiiedThe high molecular biocompatible media solution of decorations is mixed to form gel precursors solution with the PRP for extracting with certain proportion；ThenLight irradiation, the adjacent nitro benzyl group in the macromolecule of adjacent nitro benzyl class photoresponse base group modification are carried out to gel precursors solutionThird contact of a total solar or lunar eclipse chemical reaction generation aldehyde functions are issued in exciting for light source, and the amino being distributed with various protein surfaces in PRP is sent outRaw coupling reaction, forms imine linkage, so as to realize the preparation of photosensitive platelet rich plasma gel.
2. preparation method according to claim 1, it is characterised in that described adjacent nitro benzyl class photoresponse base group modificationMacromolecular structure it is as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Wherein, R1For-H or selected from the substitution base of the following group:
Ester bond class replaces base：-CO(CH2)xCH3、-CO(CH2CH2O)xCH3、-CO(CH2)x(CH2CH2O)yCH3,
Ehter bond class replaces base：-(CH2)xCH3、-(CH2CH2O)xCH3、-(CH2)x(CH2CH2O)yCH3、Carbonic acid ester bond class takes Dai Ji：-COO(CH2)xCH3、-COO(CH2CH2O)xCH3、-COO(CH2)x(CH2CH2O)yCH3,
Isocyanic acid ester bond class replaces base：-CONH(CH2)xCH3、-CONH(CH2CH2O)xCH3、-CONH(CH2)x(CH2CH2O)yCH3,
R1More than selection in each substitution base, x and y >=0 and be integer, x is identical with y or differs；
R2For-H or selected from the substitution base of the following group：-O(CH2)xCH3、-O(CH2CH2O)xCH3、-O(CH2)x(CH2CH2O)yCH3, R2More than selection in each substitution base, x and y >=0 and be integer, x is identical with y or differs；
R3Selected from amino connecting key-O (CH2)xCONH(CH2)yNH-, halo class connecting key-O (CH2)x- or carboxyl class connecting key- O(CH2)xCO-, R3More than selection in each substitution base, x and y >=1 and be integer, x is identical with y or differs；
R4It is-H or-CONH (CH2)xCH3, wherein x >=0 and be integer；
P1It is hydrophily or water-soluble natural polysaccharide polymer, hydrophily or water-solubility protein and poltpeptides or hydrophilic Property or water-soluble synthetic polymer.
Wang, claims 1-2; the formula for Wang, claim 2 appears on p. 2 of the non-translated CN 106 822 183 A document.  Regarding independent claim 1 and the requirements:
1. ([...]) A reagent for repairing biological damage or homeostasis, wherein the agent comprises: a natural biological macromolecule modified with a light-responsive cross-linking group; a natural biological macromolecule modified with an o-nitrobenzyl type light initiator; a light initiator; and deionized water.
Wang teaches a photosensitive platelet-rich plasma gel obtained from a mixture of biocompatible o-nitrobenzyl photo-responsive group-modified polymer solution with extracted platelet-rich plasma (PRP), which is subjected to light irradiation to excite o-nitrobenzyl photo-responsive groups to form imine bonds with amino groups distributed on the surface of proteins present in the PRP (Wang, claims 1-9), WHEREBY it is noted:
the “extracted platelet-rich plasma (PRP)” (Wang, claim 1) relates to “a natural biological macromolecule modified with a light-responsive cross-linking group” of independent claim 1; and
the “o-nitrobenzyl photo-responsive group-modified polymer” (Wang, claims 1-2) relates to “a natural biological macromolecule modified with an o-nitrobenzyl type light initiator” of independent claim 1 (as well as par. [0017] of the instant published application, US 2020/0206383 A1);
wherein the “o-nitrobenzyl photo-responsive group-modified polymer solution” may be water-soluble (Wang, claim 3), which relates to the instant requirement for “deionized water” of independent claim 1.
However, Wang DOES NOT TEACH a “light initiator” as required by independent claim 1, whereby the instant claims are distinguishable from Wang.

Conclusion
Claims 1-12 and 20 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611